USDC IN/ND case 1:19-cv-00129-HAB-SLC document 1-3 filed 03/29/19 page 1 of 6




                         EXHIBIT A
  USDC IN/ND case 1:19-cv-00129-HAB-SLC document 1-3 filed 03/29/19 page 2 of 6




001026 02 SP 0.650 ..SNGLP T5 0 1291 27527-332284                      -C01 -CR   -P01027-I
II• 11 11••11• 11 11•11••1•11•1 111 111 ••
                                         1   1111 1•hl 1111 111 11 •111 11•m
                                             1


         ROBERT M MOORE
         484 MANCHESTOR TRL
         CLAYTON, NC 27527-3322
USDC IN/ND case 1:19-cv-00129-HAB-SLC document 1-3 filed 03/29/19 page 3 of 6

                 MORTGAGE
  PHH Mortgage Services                                                         Tel 877-744-2506
  1 Mortgage Way                                                                Fax 856-917-8300
  Mt. Laurel NJ 08054


  February 21, 2019
                                                         Loan Number:
                                                         Property Address:
                                                         2227 Blue Harbor Dr
  Robert M Moore                                         Fort Wayne IN 46804
  484 Manchester Trl
  Clayton NC 27527




                                   PAYMENT REMINDER NOTICE

  Dear Customer(s):

  As your Case Manager I, ARGOJEET GANGULY remain commi.tted to working with
  you. Please contact me with any questions that you have regarding your
  account or the information contained within this letter. My direct
  contact number is 877-744-2506, extension 80202.  If you cannot reach me
  and do not wish to leave a message, you may press O and another Case
  Manager will assist you.

  PLEASE NOTE THE FOLLOWING IMPORTANT COMMUNICATION REGARDING YOUR ACCOUNT.

  Your mortgage payments are past due, which puts you in default of your
  loan agreement.  If you have recently mailed your payments, please
  disregard this letter. As of the date of this letter, you owe the
  following:

  * Number of months past due: 117
  * Total monthly payments due: $180,895.59
  * Accumulated late charges: $1,500.75
  * Total amount due: $ 182,396.34
  It is possible that in addition to the amounts detailed above there
  may be other fees still due and owing, including but not limited to
  other fees, escrow advances or corporate advances that were paid on
  your behalf or advanced to your account. You may contact the Collection
  department to obtain updated payment information at 800-330-0423.

  For the easiest and most convenient way to make your payment, take
  advantage of our online payment service on our website or our pay by
  phone service at 877-PAY-EASE. Otherwise, please take a moment and mail
  it today.
  In addition, the Department of Housing and Urban Development (HUD) has
  established the Housing Counseling Clearinghouse (HCC) for financially
  distressed borrowers to call for information concerning HUD approved
  housing counseling agencies. The HCC operates a toll free 24-hour number
  that provides homeowner referrals to local housing counseling agencies.
  The phone number is 1-800-569-4287 or TDD 1-800-877-8339. Information is
  also available on HUD's website that can be found on the internet at
  www.hud.gov/offices/hsg/sfh/hcc/hcc_home.cfm.




              Log in to MortgageQuestions.com --- your servicing website connection.
USDC
   -· IN/ND
       · - case.1:19-cv-00129-HAB-SLC
                  PHH                 document 1-3 filed 03/29/19 page 4 of 6

                 MORTGAGE
  PHH Mortgage Services                                                         Tel 877-744-2506
  1 Mortgage Way                                                                Fax 856-917-8300
  Mt. Laurel NJ 08054


  As always, we value your business and would appreciate your attention to
  this matter.

  Sincerely,

  ARGOJEET GANGULY
  Case Manager

  If you have any questions, please contact our office at the number
  provided above between the hours of 8:00am - 8:00pm EST Monday through
  Friday.

  Esta carta contiene informacion importante sabre su cuenta y podria
  requerir su atencion.  Si tiene alguna pregunta y desea hablar en espanol
  con un empleado, sirvase comunicarse con nosotros al 877-744-2506 durante
  nuestras horas de oficina normales. Nosotros tenemos representantes
  cuales hablan en Espanol. Estes representantes estan disponibles las
  horas de la Lunes a Viernes 8:00am a 8:00pm EST.
  XC132 CPI




              Log in to MortgageQuestions.com --- your servicing website connection.
      .              PHH
USDC IN/ND case 1:19-cv-00129-HAB-SLC document 1-3 filed 03/29/19 page 5 of 6
                 MORTGAGE
  PHH Mortgage Services                                                         Tel 877-744-2506
  1 Mortgage Way                                                                Fax 856-917-8300
  Mt. Laurel NJ 08054


  *************************************************************************
  * Servicemember Civil* U.S. Department Of Housing* 0MB Approval         *
  * Relief Act Notice    * and Urban Development       * 2502-0584        *
  * Disclosure           * Office of Housing           * Exp: 03/31/2021 *
  *************************************************************************

  LEGAL RIGHTS AND PROTECTIONS UNDER THE SCRA

  Servicemembers on "active duty" or "active service," or a spouse or
  dependent of such a servicemember may be entitled to certain legal
  protections and debt relief pursuant to the Servicemembers Civil Relief
  Act (50 USC App. Sec. 501-597b) (SCRA).

  WHO MAY BE ENTITLED TO LEGAL PROTECTIONS UNDER THE SCRA?

  * Regular members of the U.S. Armed Forces (Army, Navy, Air Force, Marine
  Corps and Coast Guard)

  * Reserve and National Guard personnel who have been activated and or on
  Federal active duty
  * National Guard personnel under a call or order to active duty for more
  than 30 consecutive days under section 502(f) of title 32, United States
  Code, for purposes of responding to a national emergency declared .by the
  President and supported by Federal funds.

  * Active service members of the commissioned corps of the Public Health
  Service and the National Oceanic and Atmospheric Administration.

  * Certain United States citizens serving with the armed forces of a nation
  with which the United States is allied in the prosecution of a war or
  military action.

  WHAT LEGAL PROTECTIONS ARE SERVICEMEMBERS ENTITLED TO UNDER THE SCRA?

  * The SCRA states that a debt incurred by a servicemember, or
  servicemember and spouse jointly, prior to entering military service shall
  not bear interest at a rate above 6 % during the period of military
  service and one year thereafter, in the case of an obligation or liability
  consisting of a mortgage, trust deed, or other security in the nature of a
  mortgage, or during the period of military service in the case of any
  other obligation or liability.
  * The SCRA states that in a legal action to enforce a debt against real
  estate that is filed during, or within one year after the servicemember's
  military service, a court may stop the proceedings for a period of time,
  or adjust the debt. In addition, the sale, foreclosure, or seizure of real
  estate shall not be valid if it occurs during, or within one year after
  the servicemember's military service unless the creditor has obtained a
  valid court order approving the sale, foreclosure, or seizure of the real
  estate.
  * The SCRA contains many other protections besides those applicable to
  home loans .

  HOW DOES A SERVICEMEMBER OR DEPENDENT REQUEST RELIEF UNDER THE SCRA?

   * In order to request relief under the SCRA from loans with interest rates
   above 6% a servicemember or spouse must provide a written request to the
   lender, together with a copy of the servicemember's military orders. PHH




              Log in to MortgageQuestions.com --- your servicing website connection.
USDC
   . IN/ND case 1:19-cv-00129-HAB-SLC
                 PHH ®                document 1-3 filed 03/29/19 page 6 of 6

                 MORTGAGE
  PHH Mortgage Services                                                         Tel 877-744-2506
  1 Mortgage Way                                                                Fax 856-917-8300
  Mt. Laurel NJ 08054


  Mortgage Services, 1 Mortgage Way, Mt. Laurel, NJ            08054, ATTN:    mailstop:
  SV13.

  * There is no requirement under the SCRA, however, for a servicemember to
  provide a written notice or a copy of a servicemember's military orders to
  the lender in connection with a foreclosure or other debt enforcement
  action against real estate.  Under these circumstances, lenders should
  inquire about the military status of a person by searching the Department
  of Defense's Defense Manpower Data Center's website, contacting the
  servicemember, and examining their files for indicia of .military service.
  Although there is no requirement for servicemembers to alert the lender of
  their military status in these situations, it still is a good idea for the
  servicemember to do so.

  HOW DOES A SERVICEMEMBER OR DEPENDENT OBTAIN INFORMATION ABOUT THE SCRA?

   * Servicemembers and dependents with questions about the SCRA should
  contact their unit's Judge Advocate, or their installation's Legal
  Assistance Officer. A military legal assistance office locator for all
  branches of the Armed Forces is available at
  http://legalassistance.law.af.mil/content/locator.php

  * "Military OneSource" is the U. S. Department of Defense's information
  resource. If you are listed as entitled to legal protections under the
  SCRA (see above}, please go to www.militaryonesource.com/scra or call
  1-800-342-9647 (toll free from the United States} to find out more
  information. Dialing instructions for areas outside the United States are
  provided on the website.

   Important Messages

   This is an attempt to collect a debt. Any information obtained will be
   used for that purpose.

   For Borrowers in Active Bankruptcy or Who Have Received Discharge: To the
   extent your original obligation has been discharged, or is subject to an
   automatic stay of bankruptcy under Title 11 of the United States Code,
   this notice is for compliance and/or informational purposes only and/or is
   notice of the creditor's intent to enforce a lien against the property and
   does not constitute a demand for payment or an attempt to impose personal
   liability for such obligation.

   We may report information about your account to credit bureaus. Late
   payments, missed payments, or other defaults on your account may be
   reflected in your credit report.

   Requests for Information and Notices of Error, including Qualified Written
   Requests

   If you wish to request information or assert an error relating to the
   servicing of your mortgage loan, including any Qualified Written Requests,
   you must use the address below and include your name, your mortgage loan
   account number, property address and a statement of either the information
   you are requesting or the error you believe has occurred:

   PHH Mortgage Services
   Post Office Box 66002
   Lawrenceville, NJ 08648




              Log in to MortgageQuestions.com --- your servicing website connection.
